Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-18 and 20-35 were previously pending and were rejected in the previous office action. Claim(s) 1, 9, 13-16, 18, 22-25, 27-29, and 34 were amended. Claim(s) 7-8, 12, and 19 was cancelled. Claim(s) 2-6. 10-11, 17, 20-21, 26, 30-33, and 35 were left as previously/originally presented. Claim(s) 36-41 were newly added. Claim(s) 1-6, 9-11, 13-18, and 20-41 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February, 18, 2022, has been entered.





Response to Argument(s)
Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-6, 9-11, 13-18, and 20-35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
However, first, Applicant argues on page(s) 8-9 and 11, that Kong et al. (US 9,171,278) and Sullivan et al. (US 2020/0167850) doesn’t disclose “wherein the controller is configured to track, after initial placement of a plurality of items on the surface, the location of a plurality of items relative to the surface that are part of a single order,” since Sullivan discloses the item pickup platform directing a barista where to place grouped beverages, and does not disclose a sensor identifying a position of an item relative to a surface of a component after initial placement. Examiner, respectfully, disagrees with applicants arguments.  As an initial matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kong et al. teaches that the control system is able to determine the locations and/or positions of the items. The control system will compare images taken prior and after an item was stowed on the shelf. The control system will then perform image analysis on the captured images to determine the difference between the two images, which, will be used to determine the position of the item at the inventory location (i.e., track the position of the item on the surface). Kong et al., further, teaches before and after images can be taken and processed to determine the position of the item before it is picked, see Column 25, Lines 57-67 and Column 26, Lines 1-5, thus Kong et al. teaches tracking and determining a target item’s relative location on a surface after an item is placed on a shelf. Furthermore, even assuming arguendo that applicants argument has merit, Sullivan et al. teaches that when the barista is preparing multiple beverages for the same customer the platform will group the beverages together and provide an indication to the barista to place those same beverages on the same shelf. Sullivan et al., further, teaches that if the barista fails to place the proper beverage on the platform then the system will notify the barista that the beverage is on the wrong shelf. The system will also detect when the items of an order are placed in a particular region via a pressure sensor, which the customer’s name will be associated with the items. Sullivan et al., further, teaches when a pressure sensitive element detects that an item is being added to or removed from one of the regions  a suitable action can be taken, which it can be determined the item positions based on when a beverage has been added and/or removed thus Sullivan et al. teaches tracking after the beverage has been placed on a platform the location of the item relative to the surface of the platform, which the beverage is a part of a single customer order. But, assuming arguendo, applicant has some merit that the reference do not teach “track, after initial placement of a plurality of items on the surface, the location of a plurality of items relative to the surface,” see Montemayor et al. in the below 103 rejection. Therefore, applicant’s argument is not persuasive as to items after initial placement their location will be tracked. 

Secondly, Applicant argues on page 10, that Kong et al. (US 9,171,278) and Sullivan et al. (US 2020/0167850) do not teach a portion of the dispensing component will display information. Examiner, respectfully, disagrees, with applicant’s argument. In this case, Sullivan et al. teaches a smart mat that is similar to smart shelves for orders. The system will display the customers’ names as well as indicator lights for the customer’s specific orders. The display element will update with the customer’s name after the order is scanned and placed on the smart mat. Sullivan et al., further, teaches that the names of the customer can be displayed on the platform (i.e., a portion of the dispensing component), see Paragraph(s) 0027 and 0030 and the below 103 section. Therefore, applicant’s arguments are not persuasive. 

Third, Applicant argues on page 11, that Sullivan et al. (US 2020/0167850) doesn’t teach the plurality of items is displayed on two different shelves of the component. Examiner, respectfully, disagrees, with applicant’s argument. In this case, Sullivan et al. teaches if items are a part of a larger order that includes other items that have already been prepared then the regions 404 and 406 associated with the other items for that larger order will be illuminated thus Sullivan teaches two separate shelves that can be illuminated that includes different items for the same larger order, see paragraph 0029 and the below 103 rejection. Therefore, applicant’s arguments are not persuasive. 

Claim Objection
	Claim 28 is objected to because during amendments it seems applicant didn’t delete the extra “a,” in the limitation. The limitation recites “…a the dispensing entity detecting that a recipient…,” however examiner, respectfully, notes that the limitation should read as “the dispensing entity detecting that a recipient….” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 recites “…to generally match the outermost lateral dimensions of the order. “ The term "to generally match" in claim 41 is a relative term which renders the claim indefinite. The term "to generally match" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner, respectfully, notes that at most paragraph 0063 in applicant’s specification merely mentions that the display portion can automatically adjust to the adjusted “size” of the order of items; however, the specification does not provide context regarding “to generally match,” the outermost lateral dimensions of the order. Therefore, nothing is described regarding how much area the display information needs to cover based on the orders in order to determine the level of specificity needed to determine whether this requirement is “to generally match.” Thus, since it is unclear as to what applicant is considering as generally matching the term “to generally match,” is indefinite since applicant has not provided a standard for ascertaining what is meant by the term "to generally match." Examiner, further notes that the term "to generally match," limitations will be interpreted as a system determining the dimensions of the products and a control system of the display unit adjusting the display size based on the orders dimensions, see the below analysis below. Therefore, this term is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Kong et al. teaches that the laser and/or image enabled devices (i.e., sensor) can be mounted on the shelving units (i.e., coupled to the component) within the facility, see Column 11, Lines 64-67; Column 12, Lines 1-3; Column 34, Lines 65-67; and Column 35, Lines 1-4. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 9-10, 13, 22-23, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Montemayor et al. (US 2018/0165711).
	Regarding Claim 1, Kong et al., teaches a dispensing system comprising: 
A dispensing component. (Column 24, Lines 4-6); and (Fig. 1, shows shelving units)(Kong et al. teaches shelves/shelving units used to hold various items. Examiner, respectfully, notes that, applicant’s specification paragraph(s) 0025-0026, the dispensing component is defined as a surface or dispensing surface that can physically support the item or items…the dispensing component also take any variety of forms such as counter top, rack, tray , cart, etc. since the dispensing component includes or takes the form of a shelf or shelf system thus the above shelves/ shelving units is the equivalent of applicant’s dispensing component) 
A sensor coupled to the component. (Column 11, Lines 64-67); (Column 12, Lines 1-3); (Column 34, Lines 65-67); and (Column 35, Lines 1-4)(Kong et al. teaches that the laser and/or image enabled devices (i.e., sensor) can be mounted on the shelving units (i.e., coupled to the component) within the facility)
a sensor configured to identify a position of an item on a surface of the component. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches an image-enabled device (i.e., sensor), which, is able to capture an image of the inventory locations)
A controller operatively coupled to the sensor. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device (i.e., sensor) is able to send the captured item image(s) to a control system (i.e., controller)) 

a display device operatively coupled to the controller. (Column 14, Lines 5-9)(Kong et al. teaches the control system (i.e., controller) is able to transmit the item information to the display devices (i.e., display device))
Wherein the display device is configured to 

wherein the controller is configured to track, 

	With respect to the above limitations: while Kong et al. teaches a laser/camera system for determining the location of items, which, will transmit the images to a controller system. Kong et al., further, teaches that the laser/image enabled devices can be mounted on the shelving units, which, are able to capture information about the items. The controller system will then transmit the item information and images to a display device to help agents locate the items. However, Kong et al., doesn’t explicitly teach that the information will be displayed at a location physically associated with the item despite showing sufficient area to place the image-based device 110 on the shelf (e.g., above the item shown in Fig. 1). 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
A display device coupled to the component. (Paragraph 0027); and (Fig. 4, 410)(Sullivan et al. teaches that the graphical display element can be placed on the pickup platform) 
wherein the dynamic display device is configured to display the information at a location physically associated with the item. (Paragraph(s) 0027 and 0030)(Sullivan et al. teaches a smart mat that is similar to smart shelves for orders. The system will display the customers’ names as well as indicator lights for the customer’s specific orders. The display element will update with the customer’s name after the order is scanned and placed on the smart mat) 
track, after initial placement of a plurality of items on the surface, the location of a plurality of items relative to the surface that are part of a single order. (Paragraph(s) 0029-0030)(Sullivan et al. teaches that when the barista is preparing multiple beverages for the same customer then the platform will group the beverages together and provide an indication to the barista to place those same beverages on the same shelf. Sullivan et al., further, teaches that if the barista fails to place the proper beverage on the platform then the system will notify the barista that the beverage is on the wrong shelf. The system will detect when the items of an order are placed in a particular region via a pressure sensor, which the customer’s name will be associated with the items. Sullivan et al., further, teaches when a pressure sensitive element detects that an item is being added to or removed from one of the regions 404 , 406 a suitable action can be taken. Examiner, respectfully, notes that a processor is able to receive data about the beverages in order to determine the item positions. Examiner, further, notes that the system can determine when a beverage has been added and/or removed to the platform positions)
wherein the displayed information conveys that the plurality of items are part of the single order. (Paragraph(s) 0020-0021)(Sullivan et al. teaches that multiple beverages for the same customer can be determined, which, barista will be notified to place the beverages on a platform at certain locations. Sullivan et al., further, teaches that the platform will then display the customers names that relate to the items for pickup. Examiner, respectfully, notes that multiple items can be placed on a platform, which, a customer’s name will be presented, as shown in Fig. 4, 406))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify shelving units that are coupled with an imaging device for determining the location of items, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a smart mat that is attached with a display device that will display customer information near their orders items of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help automate item pickup by providing visible indicator for the items and/or group of items that are associated with an order. (Sullivan et al.: Paragraph 0040) 
	With respect to the above limitations: while Kong et al. teaches a sensor that is able to determine when an item is added and/or removed. To the extent that Kong et al. and Sullivan et al. do not teach tracking an items location after the item is placed on the shelf see Montemayor et al. below. 
	But, Montemayor et al. in the analogous art of smart product display,  teaches track, after initial placement of a plurality of items on the surface, the location of a plurality of items relative to the surface. (Paragraph 0048)(Montemayor et al. teaches a stock display system that is able to record all stock removal by shoppers, which, done by the system mapping the coordinates of the products that are placed on the shelf (i.e., after initial placement of a plurality of items on the surface). Montemayor et al., further, teaches tracking product stock removal, which the system can detect if a product is placed back on the shelf that is different than the shelf from which it was removed and the stock reposition can capture the position of the product being returned to a shelf, (i.e., track, after initial placement of a plurality of items on the surface, the location of a plurality of items relative to the surface). Examiner, respectfully, notes based on BRI that applicant provides “the system 10 can track the position of all items 16…sometimes items 16 can be shifted over time, for example if a recipient 42 (and/or dispenser 40) picks up an item 16 and inspects the item 16 before returning the item 16 to a different location…the system 10 can track all of the various items 16 of an order regardless of where they are moved…,” thus Montemayor teaches a system that can track items based on the recipient removing those items and placing those items on a different shelf)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify shelving units that are coupled with an imaging device for determining the location of items, which, the location information will be provided to a display device of Kong et al. and a smart mat that is attached with a display device that will display customer information near their orders items of Sullivan et al., by incorporating the teachings of tracking an item that is placed on shelf after an recipient has picked up the item and placed the item on a different shelf by capturing the position data of the item on the different shelf of Montemayor et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to more accurately determine the location of the products that have been replaced to a different shelf. (Montemayor et al.: Paragraph 0048) 

	Regarding Claim 2, Kong et al./Sullivan et al./Montemayor et al.,  teaches all the limitations as applied to Claim 1 and 
wherein the controller is operatively coupled to the sensor (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device (i.e., sensor) is able to send the captured item image(s) to a control system (i.e., controller))
configured to identify the item based upon an output from the sensor.(Column 24, Lines 13-21 and 65-67); (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device is able to provide images to the control system. The control system will then be able to provide the agent with information, which, the information will include an inventory location and identifying the item via an image as the item appears in the inventory location (i.e., identify the item based on output from sensor))
	
	Regarding Claim 3, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1 and 
Wherein the component includes the surface in the form of a generally flat dispensing surface. (Fig. 9, (see shelves))(Kong et al. teaches that the storage bins sit on a flat shelf surface)
Wherein the sensor is positioned above the dispensing surface. (Column 11, Lines 64-67); (Column 12, Lines 1-4 and 17-23); and (Column 38, Lines 26-34)(Kong et al. teaches that the laser and/or image-enabled devices can be mounted on the shelving units within the facility. Kong et al., further, teaches that the laser and image-enabled devices can be mounted on a ceiling in order to identify individual inventory positions or individual items on the higher shelves (i.e., above the dispensing surface), as taught in Column, Lines 26-34)

	With respect to the above limitations: while Kong et al. teaches flat shelves for storage bins, which, the system includes an image-enabled device mounted on shelving or the ceiling in order to identify individual inventory positions that are on higher shelves. However, Kong et al., doesn’t explicitly teach a display that is located along the front of the item component surface. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the display device is configured to display the information along or adjacent to at least one of a front or rear edge of the dispensing surface. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order. Sullivan et al., further, teaches that the name will be along a front edge of the smart mat surface, see Fig. 4, 410) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names along the front of the smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help automate item pickup by providing visible indicator for the items and/or group of items that are associated with an order. (Sullivan et al.: Paragraph 0040) 

	Regarding Claim 4, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 3 and 
Wherein the dispensing surface is a shelf. (Column 24, Lines 4-6); and (Fig. 8, 735); and (Fig. 9, 804) (Kong et al. teaches a multi-shelf area for storing items)
Wherein the component further includes a supplement shelf oriented generally parallel to said shelf. (Column 24, Lines 4-6); and (Fig. 8, 735); and (Fig. 9, 804) (Kong et al. teaches a multi-shelf area for storing items. Kong et al., further, teaches multiple shelves that are parallel to each other)


	With respect to the above limitations: while Kong et al. teaches a multi-shelf unit, which, the shelves are parallel to each other. However, Kong et al., doesn’t explicitly teach that each of the shelves include sensors for tracking position of an item. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
A supplemental sensor configured to track the position of an item on said supplemental shelf. (Paragraph 0030) and (Claim(s) 3 and 20)(Sullivan et al. teaches a smart shelf unit that includes multiple shelfs that are oriented in a parallel direction. Sullivan et al., further, teaches a plurality of sensors that are each associated with an item pickup position. The sensors are able to provide data to the processor, which, can include sensing and determining when the item is placed on the item pickup position by the associated sensor of the item pickup platform. Sullivan et al., further, teaches that the sensitive pressure element detects when an item is added and/or removed from the pickup locations (i.e., tracking position of an item)) 
Wherein said supplemental sensor is operatively coupled to said controller. (Paragraph(s) 0015 and 0035)(Sullivan et al. teaches that a processor will receive information based on its communication with the sensor devices that are associated with the smart shelf)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that incorporates sensors on a pickup shelf, which, the sensors can determine the positions of the items and then transmit the information to a processor of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

	Regarding Claim 5, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 3 and 

Wherein the item has a lateral location on the dispensing surface. (Column 6, Lines 29-30); and (Fig(s). 8 and 9)(Kong et al. shows that the items are laterally stacked on the shelves. Kong et al., further, teaches that the items can be stored on their side. Examiner, respectfully, notes that lateral can relate to something being placed on the side) 

	With respect to the above limitations: while Kong et al. teaches that items can be stored on a shelf to the side. However, Kong et al., doesn’t explicitly teach that the display device is extended laterally, which, the information will partially laterally overlap the location of the item. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Wherein the display device extends generally laterally. (Paragraph 0030); and (Fig. 4, 410)(Sullivan et al. teaches a smart mat, which, displays a graphical display that displays the customers’ names as well as indicator lights, which, the display is  displayed left-to-right (i.e., laterally)) 
Wherein the displayed information at least partially laterally overlaps with the location of the item. (Fig. 4, 410)(Sullivan et al. teaches that the displayed name information for the items are displayed from left-to-right and overlap the area in which the items are positioned for pickup (i.e., at least partially laterally overlaps))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that incorporates a display that includes information for the item that partially laterally overlaps the item area of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help direct customers to their prepared orders on a pickup platform. (Sullivan et al.: Paragraph 0022) 
	
	Regarding Claim 9, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al., doesn’t explicitly teach wherein the displayed information includes an identity of a recipient of the order. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the displayed information includes an identity of a recipient of the order. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help automate item pickup by providing visible indicator for the items and/or group of items that are associated with an order. (Sullivan et al.: Paragraph 0040) 

	Regarding Claim 10, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1 and wherein said sensor includes at least one optical sensor. (Column 29, Lines 62-66); and (Fig. 9, 806)(Kong et al. teaches that the laser and image-enabled device can be an image capture device camera (i.e., optical sensor) for capturing images of items) 
	Regarding Claim 13, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al., doesn’t explicitly teach wherein the displayed information relating to the plurality of items is displayed on two different shelves of the component. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the displayed information relating to the plurality of items is displayed on two different shelves of the component. (Paragraph 0029); and (Fig. 4)(Sullivan teaches that multiple customer orders can be displayed on two different locations on the smart mat/shelf. Sullivan, further, teaches that if the items are part of a larger order that includes other items that have already been prepared then the region 404 and 406 associated with that larger order will be illuminated)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a multiple customer orders at different locations of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

	Regarding Claim 22, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 18 and wherein the controller is configured to track the position of the item relative to the surface after initial placement of the item on the surface. (See, the relevant rejection(s) of Claim(s) 1(i) and 18)

	Regarding Claim 23, Kong et al., teaches a method for dispensing items comprising: 
Identifying, via a sensor, a position of a plurality of items that are part of a single order on a component. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches an image-enabled device (i.e., sensor), which, is able to capture an image of the inventory locations. Examiner, respectfully, notes that the image-enabled device can be more than one device and mounted on a pole or the ceiling or at the inventory location shown in Fig. 9, see Column 12, Lines 18-23)




	With respect to the above limitations: while Kong et al. teaches a laser/camera system for determining the location of items, which, will transmit the images to a controller system. The controller system will then transmit the images to a display device to help agents locate the items. However, Kong et al., doesn’t explicitly teach that the information will be displayed at a location physically associated with the item despite showing sufficient area to place the image-based device 110 on the shelf (e.g., above the item shown in Fig. 1) and the display information will identify a recipient of the item. Kong et al., doesn’t explicitly teach adjusting the extent of the displayed information based on the item being moved. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Dynamically displaying, wherein the information is displayed at a location physically associated with the item. (Paragraph(s) 0027 and 0030)(Sullivan et al. teaches a smart mat that is similar to smart shelves for orders. The system will display the customers’ names as well as indicator lights for the customer’s specific orders. The display element will update with the customer’s name after the order is scanned and placed on the smart mat) 
wherein the displayed information includes an identity of a recipient of the item. (Paragraph(s) 0027 and 0030); and (Fig. 4)(Sullivan et al. teaches a smart mat that is able to display the customers’ names (i.e., identify of a recipient) that relate to the customer’s order)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on the smart mat next to the item of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that correct orders are being picked up by providing visible indicators on the display mat that are associated with the orders. (Sullivan et al.: Paragraph(s) 0030 and 0040) 
	With respect to the above limitations: while Sullivan et al. teaches a smart mat/shelf that is able to display order information, which the customer is able to be identified. However, Kong et al. and Sullivan et al., do not explicitly teach adjusting the extent of the displayed information based on the item being moved. 
	But, Montemayor et al. in the analogous art of smart product display, after the identifying and displaying steps, adjusting at least one of the positioning or extent of the displayed information based upon movement of at least one of the plurality of items that are part of the single order. (Paragraph(s) 0030 and 0044)(Montemayor et al. teaches that the system can determine a consumer has picked up a product (i.e., movement of at least one of the plurality of items) from a smart shelf/rack. The smart product display system will then modify the displaying information to provide recommendations to the user based on the product that has been picked up (i.e., adjusting at least one the extent of the displayed information based upon movement of at least one of the plurality of items). Examiner, respectfully, notes that the product display system has shelves equipped with mini display units, which, the display information is changed based on triggering events that are selected by the shopper, see paragraph 0044)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify shelving units that are coupled with an imaging device for determining the location of items, which, the location information will be provided to a display device of Kong et al. and a smart mat that is attached with a display device that will display customer information near their orders items of Sullivan et al., by incorporating the teachings of tracking an item that is placed on shelf after an recipient has picked up the item the mini display on the shelf will change the information displayed based on the customer moving the item of Montemayor et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to more accurately determine the location of the products that have been replaced to a different shelf. (Montemayor et al.: Paragraph 0048) 

	Regarding Claim 27, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al., doesn’t explicitly teach wherein the displayed information relates to the identity of a recipient that is intended to pick up the order. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the displayed information relates to the identity of a recipient that is intended to pick up the order. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	
	Regarding Claim 28, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al., doesn’t explicitly teach 
Prior to the identifying step, a dispensing entity positioning the order on the component.
After the displaying step, a the dispensing entity detecting that a recipient has removed the order from the component. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches 
Prior to the identifying step, a dispensing entity positioning the item on the component. (Paragraph(s) 0038)(Sullivan et al. teaches the barista (i.e., dispensing entity) will place the item on the pickup platform, prior  to the sensors sensing the placement of the item)
After the displaying step, a the dispensing entity detecting that a recipient has removed the order from the component. (Paragraph(s) 0027, 0030, and 0039)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item). Sullivan et al., further, teaches that after the item is displayed then the customer can remove their items from the pickup platform. Sullivan et al., also, teaches that the sensor on the platform is able to detect that the item has been removed from one of the regions)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	With respect to the above limitations: while Sullivan et al. teaches a display element that is  able to display customer information and after the information is displayed the customer is able to remove the item. To the extent that Kong et al. and Sullivan et al., do not explicitly teach that the dispensing entity is able to detect that the item is removed by the recipient see Montemayor et al. below.
	But, Montemayor et al. in the analogous art of smart product display, a the dispensing entity detecting that a recipient has removed the order from the component. ((Paragraph 0048)(Montemayor et al. teaches a stock display system that is able to record all stock removal by shoppers, which, done by the system mapping the coordinates of the products that are placed on the shelf (i.e., after initial placement of a plurality of items on the surface). Montemayor et al., further, teaches tracking product stock removal, which the system can detect if a product is placed back on the shelf that is different than the shelf from which it was removed and the stock reposition can capture the position of the product being returned to a shelf. Examiner, respectfully, notes that the product display system has shelves equipped with mini display units, which, the display information is changed based on triggering events that are selected by the shopper, see paragraph 0044)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify shelving units that are coupled with an imaging device for determining the location of items, which, the location information will be provided to a display device of Kong et al. and a smart mat that is attached with a display device that will display customer information near their orders items of Sullivan et al., by incorporating the teachings of tracking an item that is placed on shelf after an recipient has picked up the item the mini display on the shelf will change the information displayed based on the customer moving the item of Montemayor et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to more accurately determine the location of the products that have been replaced to a different shelf. (Montemayor et al.: Paragraph 0048) 

	Regarding Claim 29, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al., doesn’t explicitly teach wherein the displaying step includes varying the location of the displayed information based upon at least one of presence or absence of any adjacent items or the space occupied by items associated with the order.
	But, Sullivan et al., teaches wherein the displaying step includes varying the location of the displayed information based upon at least one of presence or absence of any adjacent items or the space occupied by items associated with the order. (Fig. 4)(Sullivan et al. teaches the spaces occupied by individual orders will display the names of the customers, see Fig. 4. The platform will have different customers’ name associated with the items, which, the platform will be display the customers names associated with the orders (i.e., vary the location displayed information based on the space occupied by items associated with an order. Examiner, respectfully, notes that Lauran will have a separate platform that includes 6 six drinks, Daniel will have a separate platform that includes 2 items and so forth) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order based on where the items are placed on the platform of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help automate item pickup by providing visible indicator for the items and/or group of items that are associated with an order. (Sullivan et al.: Paragraph 0040) 
Claim(s) 18, 20-21, 33-35, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850).
	Regarding Claim 18, Kong et al., teaches a dispensing system comprising: 
A dispensing component. (Column 24, Lines 4-6); and (Fig. 1, shows shelving units)(Kong et al. teaches shelves/shelving units used to hold various items. Examiner, respectfully, notes that, applicant’s specification paragraph(s) 0025-0026, the dispensing component is defined as a surface or dispensing surface that can physically support the item or items…the dispensing component also take any variety of forms such as counter top, rack, tray , cart, etc. since the dispensing component includes or takes the form of a shelf or shelf system thus the above shelves/ shelving units is the equivalent of applicant’s dispensing component)
A sensor configured to 
A controller operatively coupled to the sensor. (Column 24, Lines 63-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device (i.e., sensor) is able to send the captured item image(s) to a control system (i.e., controller)) 
Configured to identify the item based on output from the sensor. .(Column 24, Lines 13-21 and 65-67); and (Column 25, Lines 1-6)(Kong et al. teaches that the image-enabled device is able to provide images to the control system. The control system will then be able to provide the agent with information, which, the information will include an inventory location and identifying the item via an image as the item appears in the inventory location (i.e., identify the item based on output from sensor))

A display device operatively coupled to the controller. (Column 14, Lines 5-9)(Kong et al. teaches the control system (i.e., controller) is able to transmit the item information to the display devices (i.e., display device))
Wherein the display device is configured to 

	With respect to the above limitations: while Kong et al. teaches a laser/camera system for determining the location of items, which, will transmit the images to a controller system. The controller system will then transmit the images to a display device to help agents locate the items. However, Kong et al., doesn’t explicitly teach that the information will be displayed at a location physically associated with the item despite showing sufficient area to place the image-based device 110 on the shelf (e.g., above the item shown in Fig. 1) and the display information will identify a recipient of the item, which, the sensor automatically senses an item placed on the shelf. Kong et al., also, doesn’t explicitly teach that the information will be displayed on a portion of the shelf.
	But, Sullivan et al. in the analogous art of distribution of orders, teaches
automatically sense an item on a surface. (Paragraph 0038)(Sullivan et al. teaches once an item is placed on the smart mat pickup platform then a sensor is able to sense the placement of the item on the pickup platform)
wherein the controller is further configured to automatically associate the identified item with a recipient. (Paragraph 0015)(Sullivan teaches that the processor is able to receive data from a scanner, which, the processor will then determine the item pickup positions for the items for the customer order. The processor will then generate display data that includes information associated with the customer order and the item pickup position, which, the information will then be transmitted to the display)
dynamically display, wherein the display device is configured to display the information on a portion of the dispensing componentat a location physically associated with the item. (Paragraph(s) 0027 and 0030)(Sullivan et al. teaches a smart mat that is similar to smart shelves for orders. The system will display the customers’ names as well as indicator lights for the customer’s specific orders. The display element will update with the customer’s name after the order is scanned and placed on the smart mat. Sullivan et al., further, teaches that the names of the customer can be displayed on the platform via a display elements (i.e., a portion of the dispensing component))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help automate item pickup by providing visible indicator for the items and/or group of items that are associated with an order. (Sullivan et al.: Paragraph 0040) 

	Regarding Claim 20, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18.
	However, Kong et al., doesn’t explicitly teach wherein the controller is configured to associate the identified item with at least one other item of a same order. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the controller is configured to associate the identified item with at least one other item of a same order. (Paragraph 0021) (Sullivan et al. teaches that a barista can scan an item and if the item is a part of a larger order that includes other items then the system will notify the barista to group those beverages together on the item pickup platform) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al., by incorporating the teachings of a system that will determine that an item is include within a same order and then notifying someone that those items should be placed within the same location on a pickup platform of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

	Regarding Claim 21, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the controller is configured to identify the item by comparing the output of the sensor to a database that correlates certain physical qualities with certain items. (Column 11, Lines 45-63), and (Column 35, Lines 41-50)(Kong et al. teaches that a photo can be captured by an image-enabled system, which, is provided to a control system. The control system will then determine the dimension information for items received and stored in inventory, which, this dimension information will be stored in a database. This descriptive information will be used in the image analysis in order to determine the position of the item in the inventory location. Kong et al., further, teaches that the system will analysis the location of the item from an image and the dimensions of the of the items, then the control system will have a laser point to the location of where the item should be located) 
	
	Regarding Claim 33, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the display device is configured to vary the location of the displayed information based upon at least one of a presence or absence of any adjacent items, or the space occupied by items associated with an order. (See, relevant rejection(s) of Claim(s) 18 and 29)
	Regarding Claim 34, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18 and wherein the sensor and the display device are both coupled to the component. (See, relevant rejection(s) of Claim(s) 1(b), 1(e) and 18)

	Regarding Claim 35, Kong et al./Sullivan et al., teaches all the limitations as to Claim 18.
	However, Kong et al., doesn’t explicitly teach wherein the information relating to the item, that the display device is configured to display, includes an identity of the recipient. 
	But, Sullivan et al. in the analogous art of distribution of orders, teaches wherein the information relating to the item, that the display device is configured to display, includes an identity of the recipient. (Paragraph(s) 0027 and 0030); and (Fig. 4, 410)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers’ names for their specific order (i.e., identity of a recipient of the item))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

	Regarding Claim 39, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18.
	However, Kong et al., doesn’t explicitly teach wherein the potion of the dispensing component is a front edge of a shelf of the dispensing component. 
	But, Sullivan et al., teaches wherein the potion of the dispensing component is a front edge of a shelf of the dispensing component. (Paragraph(s) 0027 and 0030); and (Fig. 4, 41 O)(Sullivan et al. teaches a display element such as a graphical display element for displaying customers' names for their specific order. Sullivan et al., further, teaches that the name will be along a front edge of the smart mat surface, see Fig. 4,410)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a display element of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030

	Regarding Claim 40, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18.
	However, Kong et al., doesn’t explicitly teach wherein the display device is a display screen.
	But, Sullivan et al., teaches wherein the display device is a display screen. (Paragraph 0026)(Sullivan et al. teaches that the displayed information can be on a screen display element (i.e., display screen))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a system that will display the customer names on a display element of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and further in view of Montemayor et al. (US 2018/0165711) and Kashi et al. (US 2016/0300187).
	Regarding Claim 36, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
	However, Kong et al., doesn’t explicitly teach 
wherein the controller is configured to create a virtual compartment within which are positioned the plurality of items that are part of the order.
wherein the compartment is dynamically adjustable, after the items that are part of the order are placed on the surface, to accommodate movement relative to the surface of any of the items that are part of the order.
	But, Sullivan et al. in the analogous art of , teaches wherein the controller is configured to create a virtual compartment within which are positioned the plurality of items that are part of the order. (Paragraph 0023)(Sullivan et al. teaches a display that includes a touchscreen, which allow a section on the platform to illuminate as a visual indication to the customer where to locate their items. Examiner, respectfully, notes that based on BRI applicant provides that the “…virtual compartments may be identified by using electronic indicators or even virtual indicators such as light displays, light indicators, augmented reality technology, or projectors projecting images onto the dispensing surface…,” thus the display providing illuminated light visuals on the platform is the equivalent of a virtual compartment)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a platform that includes lights for illuminating a visual indication for items by a display system of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	With respect to the above limitations: while Sullivan et al. teaches a platform that is able to illuminate the platform for the items by a display system. However, Kong et al., Sullivan et al., and Montemayor et al., do not explicitly teach a compartment that will adjust after the items are placed on the surface.
	But, Kashi et al. in the analogous art of a dispensing compartment, teaches wherein the compartment is dynamically adjustable, after the items that are part of the order are placed on the surface, to accommodate movement relative to the surface of any of the items that are part of the order. (Paragraph(s) 0076-077)(Kashi et al. teaches a package device that includes one or more compartment housings. The compartment housing can be fitted with nested walls, roofs,  and/or floors such that the compartment can be extended to house a larger package. The nested portion of the compartment can be automatically expanded based on the packages size being determined from an optical sensor within the device. Examiner, respectfully, notes that the package will have to be placed within the compartment for the light sensors to determine the size of the package prior to automatically extending the compartments, see paragraph 0078. Examiner, notes, that the items can be for delivery of groceries, food, packages, medicines, etc. by delivery personnel (i.e., items that are part of an order), see paragraph 0045. Examiner, also, notes that the box can be used to dispense items, see paragraph 0097)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al. and a platform that includes lights for illuminating a visual indication for items by a display system of Sullivan et al., by incorporating the teachings of adjusting the walls of a compartment of a dispensing box based on determining the size of the item once inserted into the compartment of Kashi et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent damage and/or vandalism of the packages by allowing the packages to fit more snugly within the compartment and prevent movement within the box by automatically adjusting the walls of the box. (Kashi et al.: Paragraph 0132)

	Regarding Claim 37, Kong et al./Sullivan et al., teaches all the limitations as applied to Claim 18.
	However, Kong et al., doesn’t explicitly teach 
wherein the display device is configured to dynamically display information relating to the order.
wherein the display device is configured to display the information at a location physically associated with the virtual compartment. 
	But, Sullivan et al., teaches wherein the display device is configured to dynamically display information relating to the order. (Paragraph(s) 0027 and 0030)(Sullivan et al. teaches a smart mat that is similar to smart shelves for orders. The system will display the customers' names as well as indicator lights for the customer's specific orders. The display element will update with the customer's name after the order is scanned and placed on the smart mat)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al., by incorporating the teachings of a platform that includes lights for illuminating a visual indication for items by a display system of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	With respect to the above limitations: while Sullivan et al. teaches a platform that is able to illuminate the platform for the items by a display system. However, Kong et al., Sullivan et al., and Montemayor et al., do not explicitly teach display information at the location of the compartment. 
	But, Kashi et al. in the analogous art of a dispensing compartment, teaches wherein the display device is configured to display the information at a location physically associated with the virtual compartment. (Paragraph(s) 0050 and 0069)(Kashi et al. teaches a smart mailbox that includes an interface, which, the interface can be used to display package information). The 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining the location of items using an imaging device, which, the location information will be provided to a display device of Kong et al. and a platform that includes lights for illuminating a visual indication for items by a display system of Sullivan et al., by incorporating the teachings of an interface on a smart box that is able to display package information of Kashi et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent damage and/or vandalism of the packages by allowing the packages to fit more snugly within the compartment and prevent movement within the box by automatically adjusting the walls of the box. (Kashi et al.: Paragraph 0132)

Claim(s) 6 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 3, and further in view of Rouaix et al. (US 8,423,431).
Regarding Claim 6, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 3. 
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach wherein the display device is configured to project the displayed information on the dispensing surface of the component.
But, Rouaix et al. in the analogous art of providing visual guidance for an item to a shelving unit, teaches wherein the display device is configured to project the displayed information on the dispensing surface of the component. (Column 5, Lines 57-67); (Column 44, Lines 39-47); and (Claim 30)(Rouaix et al. teaches multiple display devices, which, are used to provide visual guidance for various items. A control system is able to send position data to the nearest display device that is able to project information at a location visible to an agent for finding an item, which, the display device is able to project the information on a shelving unit near where the item is stored, see Column 5, Lines 57-67. Rouaix et al., also, teaches that a projector can provide visual guidance images to a shelving unit where the inventory is located, see Column 44, Lines 39-47)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes laser guidance to an item of Kong et al., a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., and a display device that is able to display product information on a shelf of Montemayor et al., by incorporating the teachings of projecting visual guidance to a shelving unit that includes information for picking an item of Rouaix et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase efficiency by decreasing the time it takes in identifying and picking a particular item. (Rouaix et al.: Column 1, Lines 59-62) 

	Regarding Claim 31, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 3 and 
wherein the dispensing surface is oriented generally horizontally. (Fig. 1)(Kong et al. teaches that the shelf is oriented horizontally)

	With respect to the above limitations: while Kong et al. teaches a shelf that is oriented horizontally. However, Kong et al., doesn’t explicitly teach a front or rear edge oriented generally vertically.
	But, Sullivan et al. in the analogous art of distribution of orders, wherein the at least one of a front or rear edge is oriented generally vertically. (Fig. 3)(Sullivan et al. teaches that the front edge is vertical)
	With respect to the above limitations: while Sullivan et al. teaches a shelf that is oriented horizontally and an edge positioned vertical. To the extent that, Kong et al., Sullivan et al., and Montemayor et al., do suggest a vertical edge see Rouaix below. 
	But, Rouaix et al. the analogous art of providing visual guidance for an item to a shelving unit, wherein the at least one of a front or rear edge is oriented generally vertically. (Fig. 4)(Rouaix et al. teaches that the shelves are oriented horizontal and the front edges along the shelves are vertical) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a shelf unit that consist of edges and a shelf that is horizontal as taught by Kong et al., a platform for holding items that consist of edges that are vertical of Sullivan et al., and a display device on the smart shelf  facing horizontal of Montemayor et al.,  when the shelves having vertical edges and the shelves being horizontal does not change nor effect the normal functions of shelfing units holding an item of Rouaix et al. shelves holding items for an order would be performed the same way even with the addition of the vertical edges. Thus, since the functionalities of the elements in Kong et al., Sullivan et al., Montemayor et al., and Rouaix et al., do not interfere with each other the results of the combination would be predictable. 

Regarding Claim 32, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al./Montemayor et al.., do not explicitly teach wherein at least one of the sensor or controller is configured to identify a unique item based upon at least one of visual or geometric features of the item. 
But, Rouaix et al. teaches wherein at least one of the sensor or controller is configured to identify a unique item based upon at least one of visual or geometric features of the item. (Column 10, Lines 37-55)(Rouaix et al. teaches a control system that includes a fixed scanning device that is able to scan the marks or tag on individual items (i.e., identify unique item based on visual features of the item). The control system will then be able to access the location, position, and descriptive information of the items. Examiner, respectfully, notes that applicant’s specification paragraph 0061 provides that the controller can identify the item visual signature, which, can include markings and/or identifiers of the item, since Rouaix et al. uses a scanning control system to identify an item based on the marks of the item thus teaching identifying an item based on a visual marking of the item)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes laser guidance to an item of Kong et al., a system that will use sensors to know when an item is placed on a shelf of Sullivan et al., and a system for storing items, which the shelf includes cameras that can detect the presence or absence of products on the shelf and also use the image recognition to determine the brand/type of product on the shelf of Montemayor et al., by incorporating the teachings of determining an items markings in order to identify the items location of Rouaix et al.,  since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase efficiency by decreasing the time it takes in identifying and picking a particular item. (Rouaix et al.: Column 1, Lines 59-62) 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850), as applied to Claim 18, and further in view of Rouaix et al. (US 8,423,431).
Regarding Claim 38, Kong et al./Sullivan et al./Rouaix et al., teaches all the limitations as applied to Claim 18 and wherein the portion of the dispensing component is a vertically oriented portion. (See, relevant rejection(s) of Claim(s) 18 and 31)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 1, and  further in view of Fisher et al. (US 2019/0156277).
Regarding Claim 11, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach
Wherein the sensor includes an optical recognition device.
Wherein the controller is configured to track the position of the item on the surface by object recognition and background subtraction.
But, Fisher et al. in the analogous art of tracking items using camera recognition, teaches
Wherein the sensor includes an optical recognition device. (Paragraph(s) 0047-0049)(Fisher et al. teaches multiple cameras that are connected to a tracking engine through network nodes that host image recognition engines. These image recognition engines processes the image frames received from the cameras)
Wherein the controller is configured to track the position of the item on the surface by object recognition and background subtraction. (Abstract); (Paragraph(s) 0112 and 0114)(Fisher et al. teaches a system for tracking locations of inventory items on a shelf. The system will use foreground image recognition engines for processing images of inventory, which, will detect if an inventory item has been taken or put on the shelf) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes using cameras for item detection of Kong et al., a sensor system that will detect when an item is added or removed from a pickup platform of Sullivan et al., and a system for storing items, which the shelf includes cameras that can detect the presence or absence of products on the shelf and also use the image recognition to determine the brand/type of product on the shelf of Montemayor et al., by incorporating the teachings of using a foreground detection recognition camera to track the location of an item on a shelf of Fisher et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the prediction of inventory items by using image recognition. (Fisher et al.: Paragraph 0139)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 1, and further in view of Adato et al. (US 2019/0213212).
Regarding Claim 14, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach wherein the controller is configured to track the plurality of items when the plurality of items are not located immediately adjacent to each other.
But, Adato et al. in the analogous art of capturing images in a retail of products on a shelf, teaches wherein the controller is configured to track the plurality of items when the plurality of items are not located immediately adjacent to each other. (Paragraph(s) 0033, 0508-0510, and 0723-0724)(Adato et al. teaches that a system is able to track multiple items using a camera. The system will receive images depicting a first and second plurality of products associated with each other .The system will determine the location of the second product, which, can determine if the second product was placed in the proper location. Adato et al., further, teaches that the system will analysis a first and second set of images, which, the second set of images acquired for a second set of items are from a second shelving unit that is nonadjacent (i.e., not located immediately adjacent) to the first shelving unit. The first and second items are associated with the same category of products, which, the system will use the images to determine the location of the shelf the items are located)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system of tracking and monitoring inventory of Kong et al., a system that will keep track of items of Sullivan et al., and tracking items on a shelf of Montemayor et al., by incorporating the teachings of a system that is able to receive images to track products located on nonadjacent shelves of Adato et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase productivity by monitoring retail spaces and if a disparity exists between a desired product placement and an actual product placement. (Adato et al.: Paragraph 0003)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. US 2018/0165711), as applied to Claim 1, and further in view of Zohar et al. (US 2018/0137462).
Regarding Claim 15, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach
Wherein the sensor is configured to identify spillage positioned on the component.
To identify the location and extent of the spillage on the component.
track the identified spillage to ensure the spillage is not identified as an item.
But, Zohar et al. in the analogous art of managing inventory, teaches
Wherein the sensor is configured to identify spillage positioned on the component. (Paragraph(s) 0313, 0316, and 0324)(Zohar et al. teaches multiple sensors that can be positioned on and/or around the shelf that is able to identify spillage of the inventory items)
To track the identified spillage to ensure the spillage is not identified as an item. (Paragraph(s) 0367 and 0378-0379)(Zohar et al. teaches that a processor is able to process signals received from various sensors. The processor will identify a change to at least one of the inventory items in the storage area. Zohar et al., further, teaches that the processor will evaluate whether or not a change to at least one of the inventory items has been identified and if no change has been identified to one of the items then the processor wait for another detection (i.e., not identified as an item). Examiner, respectfully, notes that the change to the items can be triggered by a sensor identifying spillage of an item within the storage area)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes using cameras for item detection of Kong et al., a sensor system that will detect when an item is added or removed from a pickup platform of Sullivan et al., and tracking items on a shelf of Montemayor et al., by incorporating the teachings of using sensors to identify spillage within an inventory storage area, which, a processor will then determine if the spillage is by an inventory item of Zohar et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a person know when to discard an inventory item by automatically identifying an inventory items quantity and/or usability. (Zohar et al.: Paragraph 0006)
With respect to the above limitation: while Zohar et al. teaches using a sensor to identify spillage within an inventory storage area, which, a processor will determine if the spillage is by an inventory item. However, Kong et al., Sullivan et al., and Montemayor et al., do not explicitly teach determining the location and the extent of the spillage.
But, Adar in the analogous art of detecting spills on a shelf, teaches To identify the location and extent of the spillage on the component. (Paragraph(s) 0145 and 0658-659)(Adar teaches a retail store with capturing devices fixedly mounted on the store shelves configured to collect image data, see paragraph 0145. Adar, further, teaches that the capturing device is able to analyze images captured in order to determine the presence of spills. The images of the shelves and/or floors can compare the edges of the products such as a certain type of canned good item, which, the image will be analyzed and if an unexpected color variation is detected (i.e., extent of the spillage) then it will indicate the presence of a spill on the floor (i.e., location of the spill), see paragraph 0658-659. Examiner, respectfully, notes based on BRI that applicant provides that “…spillage calibration process includes the sensor system 18 conducting a background subtraction process at step 124. In some cases the background subtraction process at step 124 is based on the assumption that all valid items 16 have been removed from the surface 14 (or have already been identified by the sensor system 18 and that their location/identity is known), such that any other "items" 16 identified as foreground items (e.g. non-background items) are identified as spillage, particularly those that have a small thickness…,” thus Adar image analysis to detect an unexpected color variation (i.e., small thickness) on the floor is a spill from the canned good reads on applicant’s limitation of detecting the location and the extent of the spill based on image analysis) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items that includes using cameras for item detection of Kong et al., a sensor system that will detect when an item is added or removed from a pickup platform of Sullivan et al., tracking items on a shelf of Montemayor et al., and  using sensors to identify spillage within an inventory storage area, which, a processor will then determine if the spillage is by an inventory item of Zohar et al., by incorporating the teachings of using image analysis for a shelf and/or floor in a retail store that will determine an unexpected color variation on the floor of the retail store as a spillage of a canned good of Adar, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve service conditions by determining an cleaning event, which, will in turn help the performance of the retail store. (Adar: Paragraph 0657)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 1, and further in view of Mackler (US 2015/0356664).
Regarding Claim 16, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1 and wherein the system is configured to transmit information to a mobile recipient, wherein the transmitted information relates to the position of the item on the component at the time of transmission. (Column 24, Lines 13-20)(Kong et al. teaches that the control system can provide picking instructions, which, includes inventory location and a picture of the item to an agents communication device. The system will provide an item image as the item appears in the inventory location)
With respect to the above limitation: while Kong et al. teaches that inventory location information can be transmitted to an agent’s device. However, Kong et al., Sullivan et al., and Montemayor et al., do not explicitly teach providing storage location of an item to a recipient of the item.
But, Mackler in the analogous art of providing location information for items stored on a shelf, teaches transmit information to a mobile recipient. (Paragraph(s) 0064 and 0068)(Mackler teaches that a user that has ordered items is able to receive storage location information their items. Further, teaches that the location data consist of the shelf number)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for transmitting location information of a product on a shelf of Kong et al., a system that will display the customer names on a smart shelf surface for a user’s order of Sullivan et al., and a smart display system for tracking items on the shelf of Montemayor et al., by incorporating the teachings of transmitting storage location information for an item to a user of the ordered item of Mackler, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve efficiency and customer experience by minimizing user’s having to wait in line to retrieve their items. (Mackler: Paragraph 0002)

Claim(s) 17 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 1, further in view of Kelly et al. (US 2018/0122022).
Regarding Claim 17, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1.
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach wherein the system is configured to transmit a pickup code to a recipient, wherein the pickup code is subsequently transmittable by the recipient to the system as proof of authorization of the recipient.
But, Kelly et al. in the analogous art of transmitting a pickup code for an order, teaches wherein the system is configured to transmit a pickup code to a recipient, wherein the pickup code is subsequently transmittable by the recipient to the system as proof of authorization of the recipient. (Paragraph(s) 0056 and 0067-0068)(Kelly et al. teaches a unique identifier for one or more items will be generated. The identifier will be transmitted via wireless transmission to a user. Kelly et al., further, teaches that the customer can scan that unique identifier or barcode, which, the system will match the unique identifier or barcode to the order and then proceed to dispense the box or bin to the customer at the pickup location)
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items of Kong et al., a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., and a display system for tracking items on a shelf of Montemayor et al., by incorporating the teachings of transmitting a unique identifier or barcode to a customer for picking up an order, which, the system will dispense the order if the codes match of Kelly et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce time-costly mistakes by reducing communication between a customer and drive-thru personal. (Kelly et al.: Paragraph(s) 0004 and 0006)

	Regarding Claim 25, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach including the step of receiving a code from a recipient, and in response, causing the display device to call attention to the order. 
	But, Kelly et al. in the analogous art of transmitting a pickup code for an order, teaches including the step of receiving a code from a recipient, and in response, causing the display device to call attention to the order. (Paragraph(s) 0054, 0056 and 0067-0068)(Kelly et al. teaches a unique identifier for one or more items will be generated. The identifier will be transmitted via wireless transmission to a user. Kelly et al., further, teaches that the customer can scan that unique identifier or barcode, which, the system will match the unique identifier or barcode to the order and then proceed to dispense the box or bin to the customer at the pickup location. Kelly et al., further, teaches that once the customer presents and scans the unique code at the pick-up location the customer will be notified that the order is ready via a display (i.e., call attention to the item)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for pickup items of Kong et al., a system that will display the customer names on a smart shelf surface for a user’s order pickup of Sullivan et al., and a display system for tracking items on a shelf of Montemayor et al., by incorporating the teachings of transmitting a unique identifier or barcode to a customer for picking up an order, which, the system will notify the customer the order is ready via the display and dispense the order if the codes match of Kelly et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce time-costly mistakes by reducing communication between a customer and drive-thru personal. (Kelly et al.: Paragraph(s) 0004 and 0006)

	Regarding Claim 26, Kong et al./Sullivan et al./Montemayor et al./Kelly et al., teaches all the limitations as applied to Claim 25 and wherein the code is transmitted by a mobile device of the recipient. (See, relevant rejection(s) of Claim(s) 17 and 25)
	
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 23, and further in view of Kushida et al. (US 2009/0224040).
	Regarding Claim 24, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23. 
	However, Kong et al., doesn’t explicitly teach the step of removing the displayed information after the sensor determines that all items of the order have been removed from the component. 
	But, Sullivan et al. in the analogous art of distribution of items, teaches the step of removing the displayed information after the sensor determines that all items of the order have been removed from the component. (Paragraph(s) 0014 0030)(Sullivan et al. teaches that a graphical display element will display a customer’s name associated with an item when the item is placed on the element. Sullivan et al., further, teaches that when a customer removes an item from the pickup platform then a suitable action will take place with the graphical display (i.e., remove displayed information). Examiner, respectfully, notes that the customer’s order can include one or more items)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al., by incorporating the teachings of a display system that will be updated when an item is added and/or removed of Sullivan et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help ensure that customers are picking up their own orders and not another customer’s order. (Sullivan et al.: Paragraph 0030) 
	With respect to the above limitation: while Sullivan et al. teaches that a graphical display will take an action once the customer removes their item from the platform. To the extent that Kong et al., Sullivan et al., and Montemayor et al., do not explicitly teach a display removing information after the item is removed see the below rejection of Kushida et al. 
	But, Kushida et al. in the analogous art of deleting information once a product is removed, teaches the step of removing the displayed information after the sensor determines that the item has been removed from the component. (Paragraph 0083)(Kushida et al. teaches a display screen for outputting item position identification information. Kushida et al., further, teaches that when an item is removed from the product display shelf the display information will be deleted indicating that the product has been removed)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system for determining one or more items that should be shipped to a customer of Kong et al., a display system that will be updated when an item is added and/or removed of Sullivan et al., and a display system for tracking items on a shelf of Montemayor et al., by incorporating the teachings of detecting the removal of an item and then deleting information from a display screen of Kushida et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help notify others of the accuracy of item positions. (Kushida et al.: Paragraph(s) 0083 and 0085)

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711) further in view of Bermudez Rodriguez et al. (US 2017/0228686).
Regarding Claim 30, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 1. 
However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach wherein the controller is coupled to the component. 
But, Bermudez Rodriguez et al. in the analogous art of shelving system, teaches wherein the controller is coupled to the component. (Paragraph(s) 0028 and 0042)(Bermudez Rodriguez et al. teaches each shelves have a data processing system (i.e., controller). The data processing system (i.e., controller) on each shelf is used to determine the items on each of the shelves. Examiner, respectfully, notes that the data processing system can include controllers and processors, which, the data processing system can be implemented in whole in Fig. 2 see paragraph(s) 0023 and 0024) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a shelving unit that includes a control system of Kong et al., a processor for a shelving/mat platform for holding items of Sullivan et al., and a display system that in communication with a control center of Montemayor et al., by incorporating the teachings of a data processing system attached to a shelf of Bermudez Rodriguez et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to monitor the location of items on a shelf by tracking the items location. (Kushida et al.: Paragraph(s) 0004 and 0048)

	Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,171,278) in view of Sullivan et al. (US 2020/0167850) and Montemayor et al. (US 2018/0165711), as applied to Claim 23, and further in view of Kim (US 2017/0169799).
	Regarding Claim 41, Kong et al./Sullivan et al./Montemayor et al., teaches all the limitations as applied to Claim 23.
	However, Kong et al./Sullivan et al./Montemayor et al., do not explicitly teach wherein the displaying step includes automatically varying at least one of the size or font of the displayed information to adjust the size of the displayed information to generally match the outermost lateral dimensions of the order.
	But, Kim in the analogues art of display systems, teaches wherein the displaying step includes automatically varying at least one of the size or font of the displayed information to adjust the size of the displayed information to generally match the outermost lateral dimensions of the order. (Paragraph(s) 0032 and 0041-0042); and (Fig. 4, 44-46)(Kim teaches a display integrated information display system with shelf parts for exhibiting products. Kim, further, teaches the serer may receive information on the size of each product and information on the number of each product type, which will be used to generate a display area for each of the products. The system can take into the account the width of a product and the number of product, which the control part of the display parts will use to set the display area width for each of the products. Examiner, respectfully, notes that the width of the display area for each of the products 41-43 will be used to determine the width of the display areas 44-46, which the display areas will cover each of the separate outer edges of the displayed products, see Fig. 4)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a shelving unit that includes a control system of Kong et al., a processor for a shelving/mat platform for holding items of Sullivan et al., and a display system that in communication with a control center of Montemayor et al., by incorporating the teachings of using product dimensions to determine the width of the shelf display area that will cover the outer corners of the products of Kim, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help distinguish which electronic shelf label represents information of which product when too many items are displayed on a shelf. (Kim: Paragraph 0009)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/MICHAEL P HARRINGTON/           Primary Examiner, Art Unit 3628